Appeal from an *627order of the Special Term of the Supreme Court, dated December 17, 1937, and entered in the Rensselaer county clerk’s office on December 28, 1937, denying plaintiff’s motion for summary judgment. The action is for commissions for selling real estate. The transaction between the parties was conducted by correspondence, all of which was before the court on this motion. This correspondence shows that the plaintiff was engaged by defendant to sell her real estate and that she agreed to pay him the commission demanded. He procured a buyer who met her terms and was accepted by her. She did not have a marketable title and did not correct the defects in her title and the purchaser finally withdrew his offer to purchase. The answer is verified by her attorney upon information and belief and contains many denials which are clearly sham. Order reversed on the law and facts, with twenty-five dollars costs and disbursements, and motion granted, with ten dollars motion costs. Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ., concur.